Per curiam.
This case concerns a change of child custody by the Cobb Superior Court from the father to the mother. The father appeals.
Submitted December 29, 1975
Decided May 6, 1976
Rehearing denied June 8, 1976.
William Holley, for appellant.
Robert E. Flournoy, Frank W. Virgin, for appellee.
1. The trial court’s findings of fact and conclusions of law entered after its final order changing custody satisfy the requirements of Code Ann. § 81A-152.
2. By supplemental finding of fact, it has been determined by the trial court that the father was a resident of Cobb County on the date on which this suit was filed. There is some evidence to support this finding. The trial court therefore did not err in overruling the father’s motion to dismiss for lack of jurisdiction.
3. There was reasonable evidence to support the court’s determination that change of custody should be awarded. Robinson v. Ashmore, 232 Ga. 498, 500 (207 SE2d 484) (1974).

Judgment affirmed.


All the Justices concur, except Gunter and Hill, JJ., who dissent.